IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 340A15

                               Filed 18 March 2016

IN THE MATTER OF: M.P.M.



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 776 S.E.2d 687 (2015), affirming an order

entered on 12 December 2014 by Judge Michelle Fletcher in District Court, Guilford

County. Heard in the Supreme Court on 15 February 2016.


      Mercedes O. Chut for Guilford County Department of Health and Human
      Services, petitioner-appellee.

      Opoku-Mensah Law Firm, PLLC, by Gertrude Opoku-Mensah, for appellee
      Guardian ad Litem.

      Mary McCullers Reece for respondent-appellant father.


      PER CURIAM.


      AFFIRMED.